Name: Commission Regulation (EEC) No 3076/86 of 8 October 1986 establishing ceilings and Community surveillance for imports of carrots and onions, falling within heading No ex 07.01 of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1987)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  executive power and public service
 Date Published: nan

 9 . 10 . 86 Official Journal of the European Communities No L 286/ 15 COMMISSION REGULATION (EEC) No 3076/86 of 8 October 1986 establishing ceilings and Community surveillance for imports of carrots and onions, falling within heading No ex 07.01 of the Common Customs Tariff and originating in the African, Caribbean and Pacific States and the overseas countries and territories (1987) customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and the overseas countries and territories ('), extended by Regulation (EEC) No 692/86 (2), and in particular Articles 13 and 22 thereof, Whereas Article 13 of Regulation (EEC) No 486/85 stipu ­ lates that, for the period 1 January to 31 March, carrots, falling within subheading ex 07.01 G II of the Common Customs Tariff, and, for the period 15 February to 15 May, onions, falling within subheading ex 07.01 H of the Common Customs Tariff and originating in the countries in question are subject on importation into the Commu ­ nity to the reduced rates of duty of 10,2 and 4,8 % respectively ; whereas such reduction of duties applies only to imports up to ceilings of 500 tonnes for each of these products above which the customs duties actually applicable to third countries are re-established ; Whereas, according to Articles 6 and 18 of the Annex to Council Regulation 691 /86 of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the African , Caribbean and Pacific States (ACP States) on the other (3), the Kingdom of Spain and the Portuguese Republic shall postpone implementation of the preferential arrangements for fruit and vegetables falling within Council Regulation (EEC) No 1035/72 (4) until 31 December 1989 and 31 December 1990 respec ­ tively ; whereas, consequently, the present Regulation applies only to the Community as constituted at 31 December 1985 ; Whereas the application of ceilings requires the Commu ­ nity to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Commu ­ nity level as and when these products are entered with Article 1 1 . Imports of the products, originating in the African , Caribbean and Pacific States, and the overseas countries and territories, which are listed in the Annex, shall in the Community as constituted at 31 December 1985, be subject to ceilings and to Community surveillance . The products referred to in the first subparagraph , their tariff headings, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the said Annex . 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation , accompanied by a movement certificate. Products may be charged against a ceiling only if the movement certificate is submitted before the date on which customs duties are re-established . The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it, as defined in the preceding subparagraphs . Member States shall inform the Commission , at the inter ­ vals and within the time limits specified in paragraph 4, of imports effected in accordance with the above procedures . (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 63, 5 . 3 . 1986, p. 93 . (3) OJ No L 63, 5 . 3 . 1986, p. 3 . &lt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . No L 286/ 16 Official Journal of the European Communities 9 . 10 . 86 3 . As soon as a ceiling has been reached, the Commis ­ sion shall adopt a regulation re-establishing, until the end of its period of validity, the customs duties applicable to third countries . 4 . Member States shall send the Commission state ­ ments of the quantities charged for periods of 10 days, to be forwarded within five clar days of the end of each 10-day period . Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1986 . For the Commission COCKFIELD Vice-President ANNEX Order No CCT heading No i Description Customs duty applicable Level of ­ ceiling (tonnes) 07.01 Vegetables, fresh or chilled : G. Carrots, turnips , salad beetroot, salsify, celeriac , radishes and similar edible roots : ex II . Carrots and turnips : 12.0010  Carrots , from 1 January to 31 March 1987 ex H. Onions, shallots and garlic : 10,2 % 500 12.0020  Onions, from 15 February to 15 May 1987 4,8 % 500